EXHIBIT River Valley Bancorp Announces 15% Improvement in Earnings for the Quarter Ended March 31, 2008 For Immediate Release Tuesday April 15, 2008 Madison, Indiana – April 15, 2008– River Valley Bancorp (NASDAQ Capital Market, Symbol “RIVR”), an Indiana corporation (the “Corporation”) and holding company for River Valley Financial Bank, based in Madison, Indiana announced today earnings for the first quarter ended March 31, 2008. Net income for the quarter was $615,309, an increase of $82,761 or 15.5%, from the $532,548 reported for the quarter ended March 31, 2007. Net income for the quarter ended March 31, 2008 expressed as basic earnings per share was $0.38.
